DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. ATA50603/2016, filed on 2015/07/07.

Drawings

3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the

“exterior abutment surface” (Claim 6)

“interior abutment surface” (Claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

4.	Claim 17 is objected to because of the following informalities: Typo error.

“the receiving device” should be “the annular receiving device”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim(s) 8 limitation(s) “surface(s)” is not clear because:

“surface(s)” means singular “surface” or
“surface(s)” means plural “surfaces”.

To further advance prosecution, the Examiner interprets surface(s)” as one or both of the above.

Regarding Claim(s) 18-19 limitation(s) “and/or” is not clear because:

/” means “or”, or
The forward slash “/” means “and”.

To further advance prosecution, the Examiner interprets “/” as one or both of the above.

Correction required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-10, 13-14, and 17-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANIGUCHI et al. (Patent/PGPub. No. JP20050096817).


Regarding Claim 1, (Currently Amended) TANIGUCHI et al. teach a device ([0019], FIG. 1, i.e. Braille display device 10) for representation of tactile ([0019], FIG. 1, i.e. Braille) characters ([0030], FIG. 1, i.e. characters) comprising tactile elements ([0019], FIG. 1, i.e. pins 3) which are combined in groups ([0019], FIG. 1, i.e. two vertical rows and two horizontal rows), wherein a tactile character ([0019], FIG. 1, i.e. pin 3) consists in each case of a matrix ([0019], FIG. 1, i.e. two by two) of tactile points ([0019], FIG. 1, i.e. pins 3) which are can be arrangeable in two adjacently arranged columns of points ([0019], FIG. 1, i.e. two vertical rows) and at least two lines of points ([0019], FIG. 1, i.e. two horizontal rows), wherein four possible combinations ([0019], FIG. 1, i.e. 2 X 2 = 4) of two tactile points ([0019], FIG. 1, i.e. two horizontal rows) of tactile points (i.e. please see above citation(s)) arranged adjacently in a line of points ([0019], FIG. 1, i.e. horizontal rows) are in each case arranged on a common tactile element ([0019], FIG. 1-4, i.e. rotating plate 5), wherein the tactile elements (i.e. please see above citation(s)) are rotatably mounted ([0019], FIG. 1-4, i.e. rotating) and the tactile elements (i.e. please see above citation(s)) combined in a group ([0019], FIG. 1, i.e. two pins 3) in each case are mounted on a common axis of rotation ([0021], FIG. 1-6, i.e. rotating shaft 5c), wherein tactile elements (i.e. please see above citation(s)) combined in different groups ([0020], FIG. 1-6, i.e. large diameter portion 3a) comprise different substantially parallel axes of rotation ([0020], FIG. 1-6, i.e. vertical axes through 3a).
Regarding Claim 2, (Currently Amended) TANIGUCHI et al. teach the device according to claim 1, wherein the groups of tactile elements (i.e. please see above citation(s)) are rotatably mounted in a substantially annular receiving device ([0020], FIG. 1(a), i.e. ring 5a as shown by the figure(s)), wherein the annular receiving device (i.e. please see above citation(s)) comprises two annular carrier disks ([0020], FIG. 1(a), i.e. two circular structures of 5a as shown by the figure(s)) between which (FIG. 1(a), i.e. as shown by the figure(s)) the tactile elements are received; and wherein the tactile characters (i.e. please see above citation(s)) are Braille ([0019], FIG. 1, i.e. Braille).
Regarding Claim 3, (Currently Amended) TANIGUCHI et al. teach the device according to claim 2, wherein the annular receiving device (i.e. please see above citation(s)) comprises radial guide elements ([0020], FIG. 1-2, i.e. circular structures “recess 5b”, as shown by the figure(s)) running in a radial direction ([0019], FIG. 1-2, i.e. rotating plate 5) for displaceable mounting ([0021], FIG. 1-2, i.e. installed) of the tactile elements (i.e. please see above citation(s)).
Regarding Claim 4, (Currently Amended) TANIGUCHI et al. teach the device according to claim 3, wherein slot-shaped recesses ([0019], FIG. 1-2, i.e. holes 1a) each for receiving an axis of rotation ([0021], FIG. 1-2, i.e. rotating shaft 5c) of a group of tactile elements ([0019], FIG. 1, i.e. pins 3) are provided as radial guide elements (i.e. please see above citation(s)).
Regarding Claim 5, (Currently Amended) TANIGUCHI et al. teach the device according to claim 1, wherein a lower guide device ([0034], FIG. 11, i.e. support member 11) is provided which displaces a plurality of groups of tactile elements ([0019], FIG. 1, i.e. pins 3) radially inwards ([0034], FIG. 2 & 11, i.e. toward center) in a lower reading section ([0034], FIG. 2 & 11, i.e. lower half).
Regarding Claim 6, (Currently Amended) TANIGUCHI et al. teach the device according to claim 5, wherein an exterior abutment surface ([0019], FIG. 1-4, i.e. exterior surface of 5) is formed as the lower guide device, by means of which the tactile elements (i.e. please see above citation(s)) are displaced inwards ([0019], FIG. 1-4, i.e. toward center).
Regarding Claim 7, (Currently Amended) TANIGUCHI et al. teach the device according to claim 1, wherein an upper guide device ([0020], FIG. 1-2, i.e. collar portion 3c) is provided which displaces radially outwards ([0034], FIG. 2 & 11, i.e. away from center) at least one group of tactile elements (i.e. please see above citation(s)) in an upper adjusting section ([0034], FIG. 2 & 11, i.e. upper half).
Regarding Claim 8, (Currently Amended) TANIGUCHI et al. teach the device according to one of claim 7, wherein the upper guide device (i.e. please see above citation(s)) is configured as interior abutment surface(s) ([0020], FIG. 1-2, i.e. surfaces of 3c) by means of which tactile elements (i.e. please see above citation(s)) are displaced outwards ([0034], FIG. 2 & 11, i.e. away from center); and wherein the upper guide device (i.e. please see above citation(s)) displaces several groups of tactile elements ([0019], FIG. 1, i.e. pins 3) outwards (i.e. please see above citation(s)).
 9, (Currently Amended) TANIGUCHI et al. teach the device according to claim 8, wherein the interior abutment surfaces (i.e. please see above citation(s)) are partially formed by a plurality of resiliently mounted guide elements ([0019], FIG. 1-2, i.e. elastic body 9).
Regarding Claim 10, (Currently Amended) TANIGUCHI et al. teach the device according to claim 1, wherein respectively one web ([0022], FIG. 2, i.e. convex portion 5d) is arranged between two adjacent groups ([0023], FIG. 2, i.e. display pins 31 and 32 as shown by the figure(s)) of tactile elements (i.e. please see above citation(s)).
Regarding Claim 13, (Currently Amended) TANIGUCHI et al. teach the device according to claim 1, wherein each row of tactile elements (i.e. please see above citation(s)) is assigned at least one actuator ([0019], FIG. 1, i.e. actuator 7) for twisting ([0021], FIG. 1, i.e. rotationally).
Regarding Claim 14, (Currently Amended) TANIGUCHI et al. teach the device according to claim 13, wherein three groups of actuators ([0023], FIG. 2, i.e. pins 31, 32, and 33) arranged at a distance ([0023], FIG. 2, i.e. distance between 31, 32, and 33) in a circumferential direction ([0023], FIG. 2, i.e. diameter of 31, 32, or 33) are provided, wherein each group of actuators (i.e. please see above citation(s)) each comprises an actuator ([0019], FIG. 1, i.e. actuator 7) assigned to each row ([0019], FIG. 1, i.e. horizontal row) of tactile elements (i.e. please see above citation(s)).
Regarding Claim 17, (Currently Amended) TANIGUCHI et al. teach the device according to claim 2, wherein the receiving device together with tactile elements (i.e. please see above citation(s)) are accommodated in a housing ([0019], FIG. 1, i.e. display plate 1), wherein guide rollers ([0019], FIG. 1, i.e. holes 1a) are provided between (FIG. 1, i.e. as shown by the figure(s)) the housing and the carrier disks (i.e. please see above citation(s)) and/or a guide device (i.e. alternative limitation(s).
Regarding Claim 18, (Currently Amended) TANIGUCHI et al. teach the device according to claim 17, whereinat least two rotatably mounted support rollers ([0019], FIG. 1, i.e. left and right holes 1a) are connected to (FIG. 1, i.e. as shown by the figure(s)) the housing; (i.e. please see above citation(s)) and wherein two lower ([0019], FIG. 1, i.e. left and right holes 1a) and two upper guide rollers ([0020], FIG. 1, i.e. left and right recess 5b) are provided between the housing and the carrier disks (i.e. please see above citation(s)) and/or a guide device (i.e. alternative limitation(s).
Regarding Claim 20, (Currently Amended) TANIGUCHI et al. teach the device according to claim 1, wherein the tactile elements (i.e. please see above citation(s)) are rectangular ([0019], FIG. 1, i.e. display plate 1’s (rectangular as shown by the figure(s))), wherein side surfaces ([0019], FIG. 1, i.e. 1’s surfaces as shown by the figure(s)) having the four tactile elements ([0019], FIG. 1, i.e. four pins 3) each comprise equal-length longitudinal edges ([0019], FIG. 1(b), i.e. vertical edges) and transverse edges ([0019], FIG. 1(b), i.e. horizontal edges); and wherein the side surfaces having the tactile elements (i.e. please see above citation(s)) comprise flat ([0019], FIG. 1, i.e. 1’s flat surfaces as shown by the figure(s)) or concave base surfaces (i.e. alternative limitation(s) with respect to the tactile element (i.e. please see above citation(s)) from which base surfaces([0019], FIG. 1(b), i.e. rotating plate 5’s lower surfaces as shown by the figure(s)) tactile points project in an elevated manner (FIG. 1(b), i.e. as shown by the figure(s)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANIGUCHI et al. (Patent/PGPub. No. JP20050096817) in view of KIM et al. (US Patent/PGPub. No. 20170352291).

Regarding Claim 15, (Currently Amended) TANIGUCHI et al. teach the device according to claim 2.
However, TANIGUCHI et al. do not explicitly teach
at least one sensor is provided for determining position or angle and direction of rotation of the carrier disks.
In the same field of endeavor, KIM et al. teach
at least one sensor ([0035], FIG. 1, i.e. sensor; [0083], FIG. 7, i.e. sensor 1460) is provided for determining position ([0035], FIG. 1, i.e. position; [0083], FIG. 7, i.e. position sensor) or angle (i.e. alternative limitation(s) omitted) and direction of rotation ([0035], [0084], FIG. 1 & 7, i.e. perpendicular position) of the carrier disks ([0035], FIG. 1, i.e. pins; [0084], FIG. 7, i.e. pin 1200).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine TANIGUCHI et al. teaching of Braille display comprising rotating cells with KIM et al. teaching of Braille display comprising rotating cells and sensor determining rotating cell’s position and direction to accurately determine Braille cell’s movement by sensing cell’s position and direction (KIM et al.’s [0084]).
Regarding Claim 16, (Currently Amended) TANIGUCHI et al. teach the device according to claim 1.
However, TANIGUCHI et al. do not explicitly teach
a readout unit is provided for determining a rotational alignment of each tactile element.
In the same field of endeavor, KIM et al. teach
a readout unit ([0035], FIG. 1, i.e. sensor; [0083], FIG. 7, i.e. sensor 1460) is provided for determining a rotational alignment ([0035], [0084], FIG. 1 & 7, i.e. perpendicular position) of each tactile element ([0035], FIG. 1, i.e. pins; [0084], FIG. 7, i.e. pin 1200).
TANIGUCHI et al. teaching of Braille display comprising rotating cells with KIM et al. teaching of Braille display comprising rotating cells and sensor determining rotating cell’s position and direction to accurately determine Braille cell’s movement by sensing cell’s position and direction (KIM et al.’s [0084]).

Allowable Subject Matter

8.	Claim(s) 11-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is an examiner’s statement of reasons for allowance:

TANIGUCHI et al. (PGPUB./Pat./App. No. JP20050096817) teach a braille display device 10 includes a display plate 1, a plurality of braille display pins 3 vertically and horizontally arrayed so as to be able to project and withdraw through holes 1a formed in the display plate 1, a rotating plate 5 for causing the braille display pins 3 to project from and withdraw into the display plate 1, an actuator 7 for rotationally driving the rotating plate 5, and a control part for controlling the actuator 7. The rotating plate 5 has irregularities 5a formed along a circle having a revolving shaft 5a as a center, on one face thereof, and braille display pins 3 are disposed in at least two rows and two 

KIM et al. (US PGPUB./Pat. No. 20170352291) teach a braille display and an electronic device including the same. The braille display according to an aspect of the present invention includes: a base configured to be provided as a perpendicularly polarized plate-shaped magnet and have through holes formed in a perpendicular direction according to a predetermined arrangement; pins configured to be respectively inserted in the through holes so that an upper end of each pin perpendicularly moves between a first position at which the pin protrudes from an upper surface of the base and a second position at which the pin is accommodated in one of the through holes, the pins expressing braille by means of a combination of individual pins located at the first position; and coils configured to be installed to be respectively wound around the pins and move the pins up and down by receiving current and interacting with the magnet.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including

“…the webs are mounted in an upper adjusting section so that they are displaceable from a radially interior blocking position into a radially exterior release position …” (Claim 11), 

“…at least one group of tactile elements is mounted in an upper adjusting section so that it is displaceable from a radially interior blocking position into a radially exterior release position…” (Claim 12), and

“…an outer edge of the carrier disks or a circumferential frictional element connected in a torque-proof manner to the carrier disks is arranged in such a manner that when the support rollers rest on a substantially flat ground surface the outer edge of the carrier disks and/or the circumferential frictional element is in frictional contact with the ground surface…” (Claim 12), and

in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628